Appeal from a judgment of the Supreme Court (McGill, J.), entered June 2, 1999 in Clinton County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 70, without a hearing.
In January 1999, petitioner filed this application for a writ of habeas corpus challenging the propriety of his parole revocation. Supreme Court dismissed the petition and we affirm. The record reveals that petitioner failed to comply with the procedural requirements of CPLR 7002 (c) (6) inasmuch as he informed the court that he had not filed any previous application for relief when, in fact, he had filed an application for the same relief in Supreme Court, Dutchess County on December 30, 1998. Accordingly, we find that petitioner’s application was properly dismissed (see, Matter of Tulis v Kelly, 154 AD2d 926; People ex rel. Boyd v LeFevre, 92 AD2d 1042, lv denied 59 NY2d 604; People ex rel. Gantz v Herold, 24 AD2d 776, lv denied 17 NY2d 420).
Cardona, P. J., Peters, Spain and Mugglin, JJ., concur. Ordered that the judgment is affirmed, without costs.